         Case 1:19-mj-00289-GMH Document 1-1 Filed 11/21/19 Page 1 of 5



                                   STATEMENT OF FACTS

On Thursday, November 21, 2019, at approximately 0446 hours, an individual later identified as
JOY IHUOMA UTOKANANDU attempted to enter and did enter with her vehicle into the
restricted area surrounding the White House grounds at 17th Street, NW and Pennsylvania
Avenue, NW, in Washington, D.C.

At the time of the incident United States Secret Service (USSS) Uniformed Division (UD)
Officer Patrick Tuzzolo was in full police uniform and assigned to a fixed police post located at
the intersection of 17th Street and Pennsylvania Avenue NW, in Washington, D.C. This post
controls vehicular access from 17th Street, NW to the White House and its grounds via
Pennsylvania Avenue, NW. Vehicular access is restricted to certain White House pass holders
on official business and controlled by two sets of raised, in-ground bollards that can be raised
and lowered. The restricted area is posted with two large Stop signs, a Do Not Enter Sign, and a
large Authorized Vehicles Only Sign. Vehicles seeking to enter the restricted area stop in front
of the first set of bollards to display their credentials and allow a USSS Canine Officer to
perform a sweep of the vehicle with a USSS canine. If cleared, the vehicle is permitted to
proceed through both sets of bollards.

The incident began when a USSS Special Agent (SA) who was a pass holder and authorized to
enter into the area approached the first set of bollards. After the SA displayed his credentials and
had his car swept, Officer Tuzzolo lowered the first set of bollards to permit the SA to enter. At
that time, the second set of bollards was already lowered. UTOKANANDU, who was in the
vehicle immediately behind the SA, followed the SA’s vehicle and proceeded over the first
bollard into the restricted area with the SA. UTOKANANDU did not stop her vehicle at the first
set of bollards to have her car swept by the Canine Officer or to show her credentials.
UTOKANANDU was driving a black, 2016 four door Mercedes Benz, with a Texas license
plate. UTOKANANDU is not a White House pass holder and was not authorized to enter into
the restricted area with her vehicle.

As UTOKANANDU crossed over the first set of lowered bollards, Officer Tuzzolo stepped out
of the police booth to stop UTOKANANDU’s vehicle and ask for her credentials. As Officer
Tuzzolo stepped out of the police booth, the Canine Officer told UTOKANANDU to wait. The
SA in the vehicle in front of UTOKANANDU had his window down and also stopped at that
point. As a result of the SA’s stopping, UTOKANANDU was effectively stopped from
proceeding further.

Officer Tuzzolo approached UTOKANANDU’s driver’s side window and told her to roll her
window down. UTOKANANDU complied and rolled the window down. Officer Tuzzolo asked
UTOKANANDU where she was going. UTOKANANDU replied that she was “with him” and


                                                 1
        Case 1:19-mj-00289-GMH Document 1-1 Filed 11/21/19 Page 2 of 5



pointed to the vehicle in front of her. Officer Tuzzolo responded “that’s fine”, but advised
UTOKANANDU that she still needed to display her credentials and have her vehicle swept by
the Canine Officer. Officer Tuzzolo then asked UTOKANANDU to back up. UTOKANANDU
put the vehicle in reverse, but did not actually back up. Officer Tuzzolo reiterated to
UTOKANANDU that she needed to back up. UTOKANANDU then rolled her window up
approximately halfway.

Because UTOKANANDU appeared confused to Officer Tuzzolo, Officer Tuzzolo approached
the SA whose vehicle UTOKANADU had followed in. Officer Tuzzolo asked the SA if he
knew the woman in the vehicle behind him (i.e., UTOKANANDU). The SA stated that “I have
no idea who that is.” At that point, Officer Tuzzolo went back into the police booth to raise the
second set of bollards in front of the SA’s vehicle. The SA then exited his vehicle, approached
UTOKANANDU’s vehicle and asked for UTOKANANDU’s identification. UTOKANANDU
provided the SA with her Texas State drivers license. At the same time, Officer Tuzzolo voiced
over the radio that there was an unauthorized vehicle entry at the post and asked for additional
personnel.

In response to Officer Tuzzolo’s notification, multiple USSS personnel responded to the scene.
One UD Officer who responded to the scene recognized UTOKANANDU and asked her to step
out of the vehicle, at which time another USSS Officer placed UTOKANANDU in handcuffs.
UTOKANANDU was then moved away from her vehicle and a Canine Officer swept the vehicle
with negative results.

A UD Lieutenant who responded declared the vehicle suspicious and declared that the White
House Complex be locked down and placed in condition yellow due to UTOKANANDU’s
unauthorized entry. As a result of being put in condition yellow, individuals were cleared from
the 1600 block of Pennsylvania Avenue, Lafayette Park, and both sides of 17th Street from New
York Avenue to H Street, NW. Metropolitan Police Department (MPD) Explosive Ordinances
Division (EOD) was also dispatched to the scene to investigate. Entry and movement of
authorized individuals within the White Complex was restricted to the south side of the White
House Complex.

UTOKANANDU was interviewed on scene by SA Nikita Thomas and SA Doug Carrol. SA
Thomas properly identified herself to UTOKANANDU as a USSS Agent and read
UTOKANANDU her Miranda Warnings. UTOKANANDU signed and waived her rights and
advised that she was willing to speak with SA Thomas. When asked why she followed the
vehicle inside the restricted area, UTOKANANDU said she had been invited in May and
September to come to the White House to be with the Trump family. UTOKANANDU also said
her husband, Donald Trump, gave her permission, through tweets, to follow the vehicle inside
the restricted area. When asked what her intentions were, UTOKANANDU reiterated that she


                                                2
        Case 1:19-mj-00289-GMH Document 1-1 Filed 11/21/19 Page 3 of 5



was there to be with the family. UTOKANANDU said she did not wish to do any harm to
Donald Trump, the family, or herself. When asked, UTOKANANDU said she did not have
access to any weapons and was not taking any medications. She advised SA Thomas that she
was previously staying at the Hilton Washington Hotel but recently ran out of money and was
living in her vehicle. UTOKANANDU then asked for money. SA Thomas informed
UTOKANANDU that she was unable to give her money, but could offer information regarding
homeless shelters and other services to assist her. UTOKANANDU acknowledged and
responded by saying she was done speaking with SA Thomas. Upon conclusion of the
interview, Officer Tuzzolo placed UTOKANANDU under arrest for Unlawful Entry and
transported her to MPD 2nd District for processing.

                                         Prior History

USSS UD Officers had also encountered UTOKANADU earlier that morning. UTOKANADU
was observed sleeping in her car and was approached in order to conduct a welfare check. Since
UTOKANADU was already known and of concern to the USSS based on prior interactions
detailed below, USSS contacted the District’s Comprehensive Psychiatric Emergency Program
(CPEP). The CPEP Mobile Health Team responded and interviewed UTOKANADU, deeming
her of no risk to herself or others. As a result, UTOKANADU was sent on her way.

UTOKANANDU became known to the USSS on September 21, 2019 when she was stopped by
U.S. Capital Police and stated she drove from Texas to Washington, D.C. so the President of the
United States could help her. USSS interactions with UTOKANANDU since then include, but
are not necessarily limited to the following:

   1. On September 30, 2019, UTOKANANDU parked her vehicle in the bus lane near the
      USSS post at the intersection of H Street and Madison Place, NW. Before approaching
      UTOKANANDU, USSS officers observed her in Lafayette Park for approximately 45-60
      minutes. UTOKANANDU advised that God sent her to deliver a message to the
      President for him to keep her safe. UTOKANANDU said that she did not hear or speak
      directly with God, but that she got “feelings” or “guidance.” UTOKANANDU stated
      that she was staying at a hotel in Woodbridge, VA. She departed the area in her vehicle.

   2. On October 1, 2019, UTOKANANDU drove up to the USSS post at the intersection of
      Pennsylvania and 15th Street, NW and stated that she wanted to speak with the President
      and would not leave until she spoke with him. She reiterated the comments she had made
      during her conversation with USSS personnel the day before.

   3. On October 5, 2019, UTOKANANDU parked her vehicle near the USSS post at the
      intersection of Pennsylvania and 15th Street, NW and remained inside of it. USSS


                                               3
        Case 1:19-mj-00289-GMH Document 1-1 Filed 11/21/19 Page 4 of 5



       Officers approached UTOKANANDU and she reiterated her desire to speak with the
       President. UTOKANANDU also expressed an interest in speaking with the First Lady.
       UTOKANANDU departed the area and later was observed unloading several pieces of
       luggage from her vehicle and taking them into a hotel on Vermont Ave, NW. On this
       same date, UTOKANANDU posted to Twitter, “@FLOTUS @GrandTetonNPS and
       @NatlParkService I love you Melania your Highness.”

   4. On October 15, 2019, UTOKANANDU attempted to enter the White House grounds
      through a post on 17th Street. UTOKANANDU stated that she had an appointment and
      wanted to speak with the President. UTOKANANDU did not have an appointment and
      was sent on her way.

   5. On October 25, 2019, UTOKANANDU drove her vehicle back and forth along
      Constitution Ave, NW and USSS Officers initiated a traffic stop. UTOKANANDU
      stated that she was driving in the area because Eric Trump had given her a code that she
      could use in combination with her driver’s license, to gain entry to the White House
      Complex. When asked where she met Eric Trump, UTOKANANDU was unable to
      provide anything more specific than “a restaurant” two days earlier. UTOKANANDU
      stated that Eric Trump was married to her best friend, but when asked the name of her
      best friend, UTOKANANDU was unable to provide a name. UTOKANANDU stated
      that she had been staying in a hotel on Connecticut Ave, NW for “a few days.”

   6. On October 29, 2019, a USSS Officer observed UTOKANANDU sitting on a bench in
      Lafayette Park. Protective Intelligence agents from the USSS Washington Field Office
      responded, but UTOKANANDU declined to be interviewed. UTOKANANDU remained
      in the park and eventually left the area without incident.

   7. On November 7, 2019, UTOKANADU arrived in her personal vehicle at a USSS vehicle
      post near the White House and requested entry to the White House Complex. She stated
      she wanted to speak with Eric Trump and claimed her husband was in the White House.
      Officers asked UTOKANADU to step out of the vehicle so that she would not be in the
      street and she obliged the request. UTOKANADU told officers she had been in
      Washington, DC for 44 days and stated she would be living in her car from now on. She
      also requested to speak with Former President Obama but would not elaborate any
      further. UTOKANADU refused to speak further with SA who then arrived to try and
      interview her. UTOKANADU returned to her vehicle and departed the area.

As a result of the September 21, 2019 notification from the U.S. Capitol Police, the USSS
opened a protective intelligence investigation of UTOKANADU. A records check revealed prior
interactions with Texas law enforcement related to her mental health. Interviews with


                                               4
        Case 1:19-mj-00289-GMH Document 1-1 Filed 11/21/19 Page 5 of 5



UTOKANANDU’s ex-husband and older son revealed that she began having mental health
issues in January 2019 and that her mental health has deteriorated since then. UTOKANADU
does not acknowledge she has any issues and refused to take proscribed psychotropic
medications.

Based on the foregoing, your affiant submits that there is probable cause to believe that the
defendant violated Title 18, United States Code, Section 1752(a)(1), Entering or Remaining in
Restricted Building or Grounds, and Title 22, D.C. Code, Section 3302(b), Unlawful Entry (Public
Property).




                                            __________________________________________
                                            Patrick Tuzzolo
                                            Officer, United States Secret Service




Sworn and subscribed to me before this 21st day of November 2019.




                                            __________________________________________
                                            The Honorable G. Michael Harvey
                                            United States Magistrate Judge




                                               5
